DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

3.	The abstract of the disclosure is objected to because it is not limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

4.	The abstract of the disclosure is objected to because Abstract: line 4, “comprises” should read --includes--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recites the limitation "the semiconductor manufacturing fab" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 5, 6-7; 8, 9, 10, 11, 12-13; 14, 16, 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3, 2, 5, 8-10; 11 & 14, 16, 12, 18-20; 11 & 17, 12, 18-20 of copending Application No. 17/233,227 (simply “17/233,227” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claims 1 & 3 of copending Application No. 17/233,227 disclose a method for smart conversion and calibration of coordinate by means of a coordinate conversion and calibration system including a data processing apparatus and a storage apparatus, the method comprising following steps:
providing an integrated circuit design layout file, the integrated circuit design layout file has a plurality of circuit layout patterns and is stored into the storage apparatus;
processing a wafer fabrication process, the semiconductor manufacturing fab forms the plurality of circuit layout patterns on the wafer according to the integrated circuit design layout file;
processing a wafer defect scan and inspection by a defect inspection tool to obtain a defect inspection data, the data processing apparatus transforms the defect inspection data into a defect text and image data file and stores into the storage apparatus, wherein the defect text and image data file includes a plurality of defect data on the wafer, and each of the defect data at least includes a defect coordinate, a defect size, a defect area and a defect intensity value of a defect contour;
adjusting dimension units of the defect size, a defect coordinate and the circuit layout pattern to be the same dimension unit by the data processing apparatus;
converting the defect contour onto a correct defect coordinate (X2, Y2) of the circuit layout pattern for a real-time pattern match by the data processing apparatus;
executing a coordinate deviation calibration by the data processing apparatus, which includes:
performing a manual pattern match by a user to measure a coordinate deviation calibration value (X2’-X2, Y2’-Y2), by adjusting the dimension unit of the displayed defect layout pattern and the defect contour to be the same, and manually marking a defect contour location to a corresponding location in the circuit layout pattern as a new coordinate location (X2’, Y2’);
obtaining the coordinate deviation calibration value (X2’-X2, Y2’-Y2) by the data processing apparatus, the coordinate deviation calibration value (X2’-X2, Y2’-Y2) includes an average coordinate precision value and a coordinate precision standard deviation value for X-axis and Y-axis, the average coordinate precision value and the coordinate precision standard deviation value are calculated via a statistical analysis; and
introducing the average coordinate precision value and the coordinate precision standard deviation value into the coordinate conversion and calibration system in order to overlap or map a defect coordinate (X1, Y1) to the new coordinate location (X2’, Y2’) based on the coordinate deviation calibration value (X2’-X2, Y2’-Y2) after the coordinate deviation calibration.
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Regarding claims 3, 4, 5-7, claims 1 & 3 of 17/233,227 disclose everything claimed as applied above. In addition, claims 2, 5, 8-10, respectively, disclose every single feature further claimed.

Regarding claim 8, claims 11 & 14 of copending Application No. 17/233,227 disclose a method for smart conversion and calibration of coordinate by means of a coordinate conversion and calibration system including a data processing apparatus and a storage apparatus, the method comprising following steps:
providing an integrated circuit design layout file, the integrated circuit design layout file has a plurality of circuit layout patterns and is stored into the storage apparatus;
processing a wafer fabrication process, the semiconductor manufacturing fab forms the plurality of circuit layout patterns on the wafer according to the integrated circuit design layout file;
processing a wafer defect scan and inspection by a defect inspection tool to obtain a defect inspection data, the data processing apparatus transforms the defect inspection data into a defect text and image data file and stores into the storage apparatus, wherein the defect text and image data file includes a plurality of defect data on the wafer, and each of the defect data at least includes a defect coordinate, a defect size, a defect area and a defect intensity value of a defect contour;
adjusting dimension units of the defect size, a defect coordinate and the circuit layout pattern to be the same dimension unit by the data processing apparatus;
converting the defect contour onto a correct defect coordinate (X2, Y2) of the circuit layout pattern for a real-time pattern match by the data processing apparatus;
executing a coordinate deviation calibration by the data processing apparatus, which includes:
performing a pattern match using a Graphical User Interface by a user to measure a coordinate deviation calibration value, and to mark a defect contour location to a corresponding location in the circuit layout pattern as a new coordinate location (X2’, Y2’);
obtaining the coordinate deviation calibration value (X2’-X2, Y2’-Y2) by the data processing apparatus, the coordinate deviation calibration value (X2’-X2, Y2’-Y2) includes an average coordinate precision value and a coordinate precision standard deviation value for X-axis and Y-axis, the average coordinate precision value and the coordinate precision standard deviation value are calculated via a statistical analysis; and
introducing the average coordinate precision value and the coordinate precision standard deviation value into the coordinate conversion and calibration system in order to overlap or map a defect coordinate (X1, Y1) to the new coordinate location (X2’, Y2’) based on the coordinate deviation calibration value (X2’-X2, Y2’-Y2) after the coordinate deviation calibration.

	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Regarding claims 9, 10, 11-13, claims 11 & 14 of 17/233,227 disclose everything claimed as applied above. In addition, claims 16, 12, 18-20, respectively, disclose every single feature further claimed.

Regarding claim 14, claims 11 & 17 of copending Application No. 17/233,227 disclose a method for smart conversion and calibration of coordinate by means of a coordinate conversion and calibration system including a data processing apparatus and a storage apparatus, the method comprising following steps:
providing an integrated circuit design layout file, the integrated circuit design layout file has a plurality of circuit layout patterns and is stored into the storage apparatus;
processing a wafer fabrication process, the semiconductor manufacturing fab forms the plurality of circuit layout patterns on the wafer according to the integrated circuit design layout file;
processing a wafer defect scan and inspection by a defect inspection tool to obtain a defect inspection data, the data processing apparatus transforms the defect inspection data into a defect text and image data file and stores into the storage apparatus, wherein the defect text and image data file includes a plurality of defect data on the wafer, and each of the defect data at least includes a defect coordinate, a defect size, a defect area and a defect intensity value of a defect contour;
adjusting dimension units of the defect size, a defect coordinate, the mask and the circuit layout pattern to be the same dimension unit by the data processing apparatus;
converting the defect contour onto a correct defect coordinate (X2, Y2) of the circuit layout pattern for a real-time pattern match by the data processing apparatus;
executing a coordinate deviation calibration by the data processing apparatus, which includes:
performing an auto pattern match between the defect contour in the circuit layout pattern and the defect contour in the defect text and image data file by the data processing apparatus to measure a coordinate deviation calibration value (X2’-X2, Y2’-Y2), and to mark a defect contour location to a corresponding location in the circuit layout pattern as a new coordinate location (X2’, Y2’);
obtaining the coordinate deviation calibration value (X2’-X2, Y2’-Y2) by the data processing apparatus, the coordinate deviation calibration value (X2’-X2, Y2’-Y2) includes an average coordinate precision value and a coordinate precision standard deviation value for X-axis and Y-axis, the average coordinate precision value and the coordinate precision standard deviation value are calculated via a statistical analysis; and
introducing the average coordinate precision value and the coordinate precision standard deviation value into the coordinate conversion and calibration system in order to overlap or map a defect coordinate (X1, Y1) to the new coordinate location (X2’, Y2’) based on the coordinate deviation calibration value (X2’-X2, Y2’-Y2) after the coordinate deviation calibration.

	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 16, 17-19, claims 11 & 17 of 17/233,227 disclose everything claimed as applied above. In addition, claims 12, 18-20, respectively, disclose every single feature further claimed. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 7; 8-12, 13; and 14-18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 9; 8, 9; and 8, 9 of U.S. Patent No. 11,016,035 (simply “11,016,035” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claims 1-6, claim 8 of U.S. Patent No. 11,016,035 discloses a method for smart conversion and calibration of coordinate by means of a coordinate conversion and calibration system including a data processing apparatus and a storage apparatus, the method comprising coordinate deviation calibration (col. 27, lines 19-21):
providing an integrated circuit design layout file, the integrated circuit design layout file has a plurality of circuit layout patterns and is stored into the storage apparatus (col. 27, lines 22-25);
processing a wafer fabrication process, the semiconductor manufacturing fab forms the plurality of circuit layout patterns on the wafer according to the integrated circuit design layout file (col. 27, lines 26-29);
processing a wafer defect scan and inspection by a defect inspection tool to obtain a defect inspection data, the data processing apparatus transforms the defect inspection data into a defect text and image data file and stores into the storage apparatus, wherein the defect text and image data file includes a plurality of defect data on the wafer, and each of the defect data at least includes a defect coordinate, a defect size, a defect area and a defect intensity value of a defect contour (col. 27, lines 30-39);
adjusting dimension units of the defect size, a defect coordinate and the circuit layout pattern to be the same dimension unit by the data processing apparatus (col. 27, lines 40-46);
converting the defect contour onto a correct defect coordinate (X2, Y2) of the circuit layout pattern for a real-time pattern match by the data processing apparatus (col. 27, lines 49-53);
executing a coordinate deviation calibration by the data processing apparatus, which includes:
performing a manual pattern match by a user to measure a coordinate deviation calibration value (X2’-X2, Y2’-Y2), by adjusting the dimension unit of the displayed defect layout pattern and the defect contour to be the same, and manually marking a defect contour location to a corresponding location in the circuit layout pattern as a new coordinate location (X2’, Y2’) (col. 27, line 54 to col. 28, line 15);
obtaining the coordinate deviation calibration value (X2’-X2, Y2’-Y2) by the data processing apparatus, the coordinate deviation calibration value (X2’-X2, Y2’-Y2) includes an average coordinate precision value and a coordinate precision standard deviation value for X-axis and Y-axis, the average coordinate precision value and the coordinate precision standard deviation value are calculated via a statistical analysis (col. 28, lines 11-21); and
introducing the average coordinate precision value and the coordinate precision standard deviation value into the coordinate conversion and calibration system in order to overlap or map a defect coordinate (X1, Y1) to the new coordinate location (X2’, Y2’) based on the coordinate deviation calibration value (X2’-X2, Y2’-Y2) after the coordinate deviation calibration (col. 28, lines 22-36) as cited in claim 1;

wherein the step of the manual pattern match includes manually processing a coordinate deviation distance from a defect layout pattern coordinate to an actual defect layout pattern coordinate to map the defect contour on a monitor screen, then the defect layout pattern and the defect contour are aligned manually with a setting coordinate value (col. 27, line 54 to col. 28, line 15) as cited in claim 2;

wherein if the correct defect coordinate (X2, Y2) in a converted defect layout pattern is not at the same location with the new coordinate location (X2’, Y2’) in the defect contour, the coordinate deviation calibration must be performed to calibrate the new coordinate location (X2’, Y2’) (col. 28, lines 11-15) as cited in claim 3;

wherein the coordinate deviation calibration is accomplished via a mouse cursor manually marking the defect coordinate corresponding to the location in the circuit layout pattern as the new coordinate location (X2’, Y2’) (col. 28, lines 4-10) as cited in claim 4;

wherein after introducing the average coordinate precision value and the coordinate precision standard deviation value, the method further comprises executing an overlapping procedure by the data processing apparatus, the data processing apparatus retrieves sequentially the defect coordinate, the defect size and the defect area of the defect contour from the defect text and image data file, and overlaps the defect size and the defect area onto the coordinate deviation calibration value at a coordinate deviation area of the circuit layout pattern based on the corresponding defect coordinate after the conversion and calibration of coordinate (col. 28, lines 28-36) as cited in claim 5;

wherein after the overlapping procedure, the method further comprises executing a Critical Area Analysis (CAA) by the data processing apparatus, based on the overlapping of the calibrated defect size and defect area onto the mapped circuit layout pattern, the data processing apparatus uses the CAA to analyze a critical area within the coordinate deviation area for each of the defects, and decides a Killer Defect Index (KDI) value (col. 28, lines 37-43) as cited in claim 6.

	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 7, claim 8 of 11,016,035 discloses everything claimed as applied above. In addition, claim 9 of 11,016,035 discloses every single feature further claimed (col. 28, lines 44-46).

	Regarding claims 8-12, claim 8 of U.S. Patent No. 11,016,035 discloses a method for smart conversion and calibration of coordinate by means of a coordinate conversion and calibration system including a data processing apparatus and a storage apparatus (col. 27, lines 19-21), the method comprising following steps:
	providing an integrated circuit design layout file, the integrated circuit design layout file has a plurality of circuit layout patterns and is stored into the storage apparatus (col. 27, lines 22-25);
	processing a wafer fabrication process, the semiconductor manufacturing fab forms the plurality of circuit layout patterns on the wafer according to the integrated circuit design layout file (col. 27, lines 26-29);
	processing a wafer defect scan and inspection by a defect inspection tool to obtain a defect inspection data, the data processing apparatus transforms the defect inspection data into a defect text and image data file and stores into the storage apparatus, wherein the defect text and image data file includes a plurality of defect data on the wafer, and each of the defect data at least includes a defect coordinate, a defect size, a defect area and a defect intensity value of a defect contour (col. 27, lines 30-39);
	adjusting dimension units of the defect size, a defect coordinate and the circuit layout pattern to be the same dimension unit by the data processing apparatus (col. 27, lines 40-46);
	converting the defect contour onto a correct defect coordinate (X2, Y2) of the circuit layout pattern for a real-time pattern match by the data processing apparatus (col. 27, lines 49-53);
	executing a coordinate deviation calibration by the data processing apparatus, which includes:
	performing a pattern match using a Graphical User Interface by a user to measure a coordinate deviation calibration value, and to mark a defect contour location to a corresponding location in the circuit layout pattern as a new coordinate location (X2’, Y2’) (col. 27, line 54 to col. 28, line 15);
	obtaining the coordinate deviation calibration value (X2’-X2, Y2’-Y2) by the data processing apparatus, the coordinate deviation calibration value (X2’-X2, Y2’-Y2) includes an average coordinate precision value and a coordinate precision standard deviation value for X-axis and Y-axis, the average coordinate precision value and the coordinate precision standard deviation value are calculated via a statistical analysis (col. 28, lines 11-21); and
	introducing the average coordinate precision value and the coordinate precision standard deviation value into the coordinate conversion and calibration system in order to overlap or map a defect coordinate (X1, Y1) to the new coordinate location (X2, Y2) based on the coordinate deviation calibration value (X2’-X2, Y2’-Y2) after the coordinate deviation calibration (col. 28, lines 22-36) as cited in claim 8;
	
	wherein the step of the pattern match using a Graphical User Interface includes that the user moves a mouse cursor to mark the defect contour location at the defect text and image data file mapped to the corresponding location in the circuit layout pattern as the new coordinate location (X2’, Y2’), then the defect coordinate (X1, Y1) is converted to the correct defect coordinate (X2, Y2) (col. 28, lines 22-36) as cited in claim 9;

	wherein if the correct defect coordinate (X2, Y2) in a converted defect layout pattern is not at the same location with the new coordinate location (X2’, Y2’) in the defect contour, the coordinate deviation calibration must be performed to obtain the coordinate deviation calibration value (X2’-X2, Y2’-Y2) (col. 28, lines 11-15 and lines 22-36) as cited in claim 10;
	
	wherein after introducing the average coordinate precision value and the coordinate precision standard deviation value, the method further comprises executing an overlapping procedure by the data processing apparatus, the data processing apparatus retrieves sequentially the defect coordinate, the defect size and the defect area of the defect contour from the defect text and image data file, and overlaps the defect size and the defect area onto the coordinate deviation calibration value (X2’-X2, Y2’-Y2) at a coordinate deviation area of the circuit layout pattern based on the corresponding defect coordinate after the conversion and calibration of coordinate (col. 28, lines 28-36) as cited in claim 11;
	
	wherein after the overlapping procedure, the method further comprises executing a Critical Area Analysis (CAA) by the data processing apparatus, based on the overlapping of the calibrated defect size and defect area onto the mapped circuit layout pattern, the data processing apparatus uses the CAA to analyze a critical area within the coordinate deviation area for each of the defects, and decides a Killer Defect Index (KDI) value (col. 28, lines 37-43) as cited in claim 12.

	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 13, claim 8 of 11,016,035 discloses everything claimed as applied above. In addition, claim 9 of 11,016,035 discloses every single feature further claimed (col. 28, lines 44-46).
	
	Regarding claims 14-18, claim 8 of U.S. Patent No. 11,016,035 discloses a method for smart conversion and calibration of coordinate by means of a coordinate conversion and calibration system including a data processing apparatus and a storage apparatus (col. 27, lines 19-21), the method comprising following steps:
	providing an integrated circuit design layout file, the integrated circuit design layout file has a plurality of circuit layout patterns and is stored into the storage apparatus (col. 27, lines 22-25);
	processing a wafer fabrication process, the semiconductor manufacturing fab forms the plurality of circuit layout patterns on the wafer according to the integrated circuit design layout file (col. 27, lines 26-29);
	processing a wafer defect scan and inspection by a defect inspection tool to obtain a defect inspection data, the data processing apparatus transforms the defect inspection data into a defect text and image data file and stores into the storage apparatus, wherein the defect text and image data file includes a plurality of defect data on the wafer, and each of the defect data at least includes a defect coordinate, a defect size, a defect area and a defect intensity value of a defect contour (col. 27, lines 30-39);
	adjusting dimension units of the defect size, a defect coordinate and the circuit layout pattern to be the same dimension unit by the data processing apparatus (col. 27, lines 40-46);
	converting the defect contour onto a correct defect coordinate (X2, Y2) of the circuit layout pattern for a real-time pattern match by the data processing apparatus (col. 27, lines 49-53);
	executing a coordinate deviation calibration by the data processing apparatus, which includes:
	performing an auto pattern match between the defect contour in the circuit layout pattern and the defect contour in the defect text and image data file by the data processing apparatus to measure a coordinate deviation calibration value (X2’-X2, Y2’-Y2), and to mark a defect contour location to a corresponding location in the circuit layout pattern as a new coordinate location (X2’, Y2’) (col. 27, line 54 to col. 28, line 15);
	obtaining the coordinate deviation calibration value (X2’-X2, Y2’-Y2) by the data processing apparatus, the coordinate deviation calibration value (X2’-X2, Y2’-Y2) includes an average coordinate precision value and a coordinate precision standard deviation value for X-axis and Y-axis, the average coordinate precision value and the coordinate precision standard deviation value are calculated via a statistical analysis (col. 28, lines 11-21); and
	introducing the average coordinate precision value and the coordinate precision standard deviation value into the coordinate conversion and calibration system in order to overlap or map a defect coordinate (X1, Y1) to the new coordinate location (X2’, Y2’) based on the coordinate deviation calibration value (X2’-X2, Y2’-Y2) after the coordinate deviation calibration (col. 28, lines 22-36) as cited in claim 14;
	
	wherein the step of the auto pattern match includes that the defect contour location at the defect text and image data file mapped to the corresponding location in the circuit layout pattern is auto-marked as the new coordinate location (X2’, Y2’), then the defect coordinate (X1, Y1) is converted to the correct defect coordinate (X2, Y2) (col. 28, lines 22-36) as cited in claim 15;

	wherein if the correct defect coordinate (X2, Y2) in a converted defect layout pattern is not at the same location with the new coordinate location (X2’, Y2’) in the defect contour, the coordinate deviation calibration must be performed to obtain the coordinate deviation calibration value (X2’-X2, Y2’-Y2) (col. 28, lines 11-15 and lines 22-36) as cited in claim 16;

	wherein after introducing the average coordinate precision value and the coordinate precision standard deviation value, the method further comprises executing an overlapping procedure by the data processing apparatus, the data processing apparatus retrieves sequentially the defect coordinate, the defect size and the defect area of the defect contour from the defect text and image data file, and overlaps the defect size and the defect area onto the coordinate deviation calibration value (X2’-X2, Y2’-Y2) at a coordinate deviation area of the circuit layout pattern based on the corresponding defect coordinate after the conversion and calibration of coordinate (col. 28, lines 28-36) as cited in claim 17;
	
	wherein after the overlapping procedure, the method further comprises executing a Critical Area Analysis (CAA) by the data processing apparatus, based on the overlapping of the calibrated defect size and defect area onto the mapped circuit layout pattern, the data processing apparatus uses the CAA to analyze a critical area within the coordinate deviation area for each of the defects, and decides a Killer Defect Index (KDI) value (col. 28, lines 37-43) as cited in claim 18.

	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 19, claim 8 of 11,016,035 discloses everything claimed as applied above. In addition, claim 9 of 11,016,035 discloses every single feature further claimed (col. 28, lines 44-46).
Allowable Subject Matter
8.	Claims 1-19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or a receipt of a terminal disclaimer (TD).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857